Citation Nr: 1146951	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  03-18 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1952 to March 1954.  The Appellant in the case is his spouse.  

This matter originally came before the Board of Veterans' Appeals (BVA or Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A, which permits an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  In this case, the record reflects that the Veteran died in November 2010.  The Appellant has submitted evidence that she was the Veteran's wife at the time of his death and the RO has approved her application for substitution.  See March 2011 Administrative Decision.  The Board will address the merits of the appellate claim with the Appellant as substituted party.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  

The Appellant has also submitted an application for dependency and indemnity compensation, death pension and accrued benefits.  This issue is REFERRED to the RO for appropriate action.

The Board denied the appeal in a decision of January 2009.  The Appellant subsequently appealed to the United States Court of Appeals for Veteran's Claims (Court).  The Court vacated the Board's decision in January 2011 and remanded it back to the Board.  The Board notes that the Court affirmed the Board's January 2009 determination that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a left ankle disorder; as such, that issue is no longer on appeal. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks to reopen the Veteran's claim to entitlement to service connection for a back disorder.

In a January 2011 decision, the Court found that the Veteran had not been provided adequate notice as to how to reopen his claim.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new VA notice requirements for new and material evidence claims.  In particular, under Kent, VA must notify the Appellant of the elements of the claim and of the definition of "new and material evidence."  Kent also requires that VA give the Appellant notice of precisely what evidence is necessary to reopen the claim, depending upon the basis of the previous denial.  Kent further requires that the notice inform the Appellant as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Id.   

The Court found the September 2007 letter inadequate and confusing.  Although VA's September 2007 letter to the Veteran notified him of the definition of "new and material evidence," they failed to correctly notify him why his previous claim was denied, and incorrectly advised him of the type of evidence needed to reopen his claim, as is required by Kent.  The RO indicated that the Veteran's claim was previously denied because it "did not show that his claimed back condition was incurred in service and was not considered to be new and material evidence."  See September 2007 letter.  The Veteran's claim was previously denied because the Board found that his back condition preexisted service and there was no indication of aggravation.  See February 1991 BVA Decision.  Thus, a remand is required so that VA can afford the Appellant all appropriate due process. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide notice to the Appellant as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Appellant must be informed of the elements of the claim, the definition of "new and material evidence," the basis for the previous denial (that the Veteran's back condition preexisted service and there was no indication of aggravation during service), and of what the evidence must show in order to reopen this particular claim. 

2.  After the above action has been completed, and the Appellant has been given adequate time to respond, readjudicate the claim.  If the benefit sought on appeal remains denied, the Appellant and her representative should be provided a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


